Citation Nr: 9901279	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  93-23 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.



REPRESENTATION

Appellant represented by:	Wayne D. Lonstein, Attorney



WITNESSES AT HEARINGS ON APPEAL

The appellant and Frederick M. Quitkin, M.D.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active service from November 1968 to November 
1971.  The appellant is his widow.

This matter comes to the Board of Veterans Appeals (Board) 
from a September 1992 RO rating decision that denied service 
connection for the cause of the veterans death.  In August 
1995, the Board remanded the case for additional development.  
In June 1996, the Board denied service connection for the 
cause of the veterans death, and the appellant appealed this 
decision to the United States Court of Veterans Appeals 
(Court).

In February 1997, the Court granted a joint motion from the 
parties for remand, vacating the June 1996 Board decision.  
The case was thereafter sent to the Board.  In November 1997, 
the Board remanded the case to the RO for additional 
development, and the case was returned to the Board in 1998.

In August 1998, the Board requested an opinion from a medical 
expert associated with VA as to whether it was at least as 
likely as not that the veterans intravenous drug abuse was 
due to his service-connected post-traumatic stress disorder 
(PTSD) or otherwise the result of service.  The attorney and 
the appellant were notified in August 1998 of the referral of 
the case to a medical expert for an opinion.  An opinion 
dated in September 1998 was received from the medical expert 
and the attorney was sent a copy of it along with an October 
1998 letter.  The attorney was notified of his right to 
submit additional evidence or argument in the Boards October 
1998 letter.  No additional argument or evidence has been 
submitted by the attorney since then.


FINDINGS OF FACT


1.  The veterans death in February 1992 was due to 
necrotizing pneumonia with lung abscesses due to chronic 
intravenous drug abuse.

2.  At the time of his death, service connection was in 
effect for PTSD, rated 30 percent; residuals of shrapnel 
wounds to the left leg, rated 10 percent; and dermatophytosis 
of the feet, rated 10 percent.  The combined rating for the 
service-connected disabilities was 40 percent.

3.  The veterans drug abuse was causally related to his 
service-connected PTSD.



CONCLUSIONS OF LAW


1.  The veterans drug abuse was proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

2.  The veterans service connected drug abuse caused his 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from November 1968 to November 
1971.  He served in Vietnam from July 1969 to July 1970.

The veteran died in February 1992.  The certificate of his 
death reflects that death was caused by necrotizing pneumonia 
with lung abscesses due to chronic intravenous drug abuse.  
It was noted that an autopsy was performed.  

The report of autopsy dated in April 1992, shows that the 
cause of the veterans death was necrotizing pneumonia with 
lung abscesses due to chronic intravenous drug abuse.

At the time of the veterans death, service connection was in 
effect for PTSD, rated 30 percent; residuals of shrapnel 
wounds to the left leg, rated 10 percent; and dermatophytosis 
of the feet, rated 10 percent.  The combined rating for the 
service-connected disabilities was 40 percent.

VA medical reports show that the veteran was examined and 
treated for various conditions in the 1970s, 1980s, and 
1990s.  Some of the conditions treated included phlebitis 
and cellulitis of the left leg in the 1980s, and psychiatric 
problems.

Statements from acquaintances of the veteran were received in 
1993.  The statements are to the effect that the veteran had 
psychiatric problems and used drugs as a way to deal with 
these problems.

The appellant testified at a hearing in April 1993.  Her 
testimony was to the effect that the veterans death was due 
to drug abuse caused by his service-connected PTSD.

A private medical report dated in October 1993, notes that 
the veteran had PTSD and engaged in numerous behaviors, 
including drug abuse, to cope with feelings and thoughts 
reminiscent of his combat experiences in Vietnam.

A report from Dr. Quitkin dated in June 1997, notes that the 
veterans records were reviewed and includes the opinion that 
his drug abuse was related to his PTSD.  This opinion was 
supported by literature showing a relationship between drug 
abuse and PTSD, and Dr. Quitkins expertise in the subject 
matter was supported by curriculum vitae.

The appellant and Dr. Quitkin testified at a hearing in 
February 1998.  The testimony was to the effect that the 
veterans death was due to drug abuse related to PTSD.

In August 1998, the Board requested a medical expert opinion 
from a VA medical facility as to whether it was at least as 
likely as not that the veterans intravenous drug abuse was 
due to his PTSD or otherwise the result of service.  The 
veterans claims folder was enclosed with the request for 
review by the medical expert.


In an opinion dated in September 1998, a physician of the 
Mental Health Service of a VA medical facility noted that the 
veterans records were reviewed.  It was noted that according 
to the record, the veteran had never been free of PTSD 
symptoms since Vietnam and it appeared that he used alcohol 
and drugs of abuse for self-medication.  It was noted that 
alcohol and/or drug abuse coexisting with PTSD was extremely 
common, reportedly occurring 60 to 70 percent or higher in 
Vietnam combat veterans in some studies and definitely 
occurring greater than 50 percent.  In the veterans case, it 
was opined that his intravenous drug abuse was at least as 
likely as not secondary to his PTSD.  It was also noted that 
the veteran had chronic phlebitis of the left leg that was 
also a contributory cause of death, if not the principle 
cause, and that this condition was probably the result of the 
drug abuse.



B.  Legal Analysis


The appellants claim for service connection for the cause of 
the veterans death is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the appellant is required to comply with VAs 
duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991).


In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).


To establish service connection for the cause of the 
veterans death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually share in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.


The evidence shows that the veteran abused drugs and that his 
death was caused by necrotizing pneumonia with lung abscesses 
or chronic phlebitis of the left leg due to chronic 
intravenous drug abuse.  At the time of death, service 
connection was in effect for various conditions, including 
PTSD.

Medical reports and testimony were received in the 1990s to 
the effect that the veterans drug abuse was causally related 
to his service-connected PTSD, and in August 1998 the Board 
requested a medical opinion from an expert at a VA medical 
facility as to whether it was as likely as not that the 
veterans intravenous drug abuse was due to his PTSD or 
otherwise the result of service.  An expert medical opinion 
dated in September 1998 was received, noting that the 
evidence in the veterans claims folder was reviewed, and 
that the veterans intravenous drug abuse was at least as 
likely as not secondary to his PTSD.

After consideration of all the evidence, the Board finds that 
the evidence shows that the veterans drug abuse was causally 
related to his service-connected PTSD and supports the 
granting of secondary service connection for his drug abuse.  
Since the drug abuse caused his death, the evidence supports 
granting service connection for the cause of the veterans 
death.  Because the appellants claim was received after 
October 31, 1990, this grant of service connection for the 
cause of the veterans death due to his secondary-service-
connected drug abuse is subject to any limitations of Public 
Law No. 101-508, § 8052; VAOPGCPREC 2-98; and Barela v. West, 
11 Vet. App. 280 (1998).





ORDER

Service connection for the cause of the veterans death due 
to his secondary-service-connected drug abuse is granted.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
